Citation Nr: 0409465	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  03-07 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 1998 
for the grant of service connection for right knee internal 
derangement and meniscal tear with postoperative arthrotomy, 
partial medial meniscectomy, tricompartmental debridement, 
and instability.  

2.  Entitlement to an effective date prior to March 19, 1998 
for the grant of service connection for right knee arthritis 
with limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision from the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for both right knee disabilities 
effective from August 9, 1999.  Although a February 2003 
rating decision granted earlier effective dates of March 19, 
1998, the claims for effective dates prior to March 19, 1998 
remain before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The RO's June 1990 administrative decision denied 
entitlement to service connection for a right knee disability 
and became final because the veteran was notified of the 
decision by letter dated June 18, 1990, and he did not 
appeal.  

2.  Following the final June 1990 administrative decision, 
the first claim for reopening the claim of entitlement to 
service connection for a right knee disability was filed with 
the RO on June 21, 1990.  

3.  Entitlement to service connection for right knee internal 
derangement and meniscal tear with postoperative arthrotomy, 
partial medial meniscectomy, tricompartmental debridement, 
and instability arose in service in January 1966.  

4.  Entitlement to service connection for right knee 
arthritis with limitation of motion arose in service in 
January 1966.  


CONCLUSIONS OF LAW

1.  The June 1990 administrative decision, which denied 
entitlement to service connection for a right knee 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  

2.  The criteria for entitlement to an effective date of June 
21, 1990 for the grant of service connection for right knee 
internal derangement and meniscal tear with postoperative 
arthrotomy, partial medial meniscectomy, tricompartmental 
debridement, and instability are met.  38 U.S.C.A. §§ 1110, 
1153, 5107, 5110 (West  2002); 38 C.F.R. §§ 3.1, 3.102, 
3.151, 3.155, 3.303, 3.306, 3.400 (2003).  

3.  The criteria for entitlement to an effective date of June 
21, 1990 for the grant of service connection for right knee 
arthritis with limitation of motion are met.  38 U.S.C.A. 
§§ 1110, 1153, 5107, 5110 (West  2002); 38 C.F.R. §§ 3.1, 
3.102, 3.151, 3.155, 3.303, 3.306, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received VA joints examinations in October 2001 
and March 2003, and the RO obtained the available service 
medical records and medical records from the identified 
health care providers.  The veteran filed several lay 
statements with the RO, and he provided sworn testimony at an 
October 2003 video hearing before the Board.  

The RO's June 1990, February 2000, January 2001, and March 
2003 letters and February 2003 statement of the case informed 
the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, 
which party was responsible for obtaining the evidence, and 
the period of time allowed to respond to notices.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support the claims.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  The VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims.  




Entitlement to an effective date prior to March 19, 1998
for the grant of service connection

For claims received after final disallowance, which is the 
case here, the effective date for service connection based on 
submission of new and material evidence is the later of the 
date entitlement arose or the date of receipt of the claim 
for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  

The Board will first consider when entitlement to service 
connection for right knee internal derangement and meniscal 
tear with postoperative arthrotomy, partial medial 
meniscectomy, tricompartmental debridement, instability, 
arthritis, and limitation of motion arose.  To establish 
service connection, the evidence must demonstrate that the 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of current right knee internal derangement, 
meniscal tear with postoperative arthrotomy, partial medial 
meniscectomy, tricompartmental debridement, instability, 
arthritis, and limitation of motion; show in-service 
manifestations; and provide a nexus opinion by a medical 
professional that current right knee internal derangement, 
meniscal tear with postoperative arthrotomy, partial medial 
meniscectomy, tricompartmental debridement, instability, 
arthritis, and limitation of motion resulted from the in-
service manifestations of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In this case, service department records, service medical 
records, and multiple in-service and post-service medical 
opinions establish that entitlement to service connection 
arose in boot camp in service.  Although a November 1965 
induction examination revealed that moderate right knee 
laxity preexisted service, the preexisting right knee 
instability was permanently worsened, or aggravated, in 
service, and the veteran incurred new, additional right knee 
disorders in service.  

Service department records confirmed that the veteran was in 
boot camp in early 1966, and service medical records 
indicated that he injured his right knee in a fall during 
boot camp.  Valgus stress and strain on the medial ligament 
of the right knee appeared in May 1966 as a result of the 
fall, and July 1966 military examiners agreed that the 
veteran had injured his right knee in service in early 1966.  
Although exploratory arthrotomy of the right knee was 
negative in August 1966, internal derangement of the right 
knee was present and considered to have occurred in the line 
of duty.  Right knee laxity continued to appear at the 
January 1968 separation examination.  

After service, at least seven VA and private physicians 
related the veteran's current right knee disorders to the 
fall in boot camp in early 1966.  A September 1968 VA surgeon 
opined that a January 1966 torsion injury had caused right 
knee pain and a right medial meniscus tear, which in turn had 
caused all of the veteran's current right knee problems.  
Similarly, private physicians in September 1996, December 
2000, August 2001, and December 2001 and VA physicians in 
April 1998 and October 2001 opined that current right knee 
problems dated back to the same meniscus tear in boot camp or 
to aggravation of the right knee laxity that had preexisted 
service.  Therefore, entitlement to service connection for 
the veteran's right knee disabilities arose in service when 
the veteran suffered the torsion injury and meniscus tear in 
January 1966.  

Because entitlement to service connection arose in service, 
the effective date for the grant of service connection is the 
date of receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.151, 3.155, 3.400.  

All documents filed before June 18, 1990, which include a 
January 1968 formal application for service connection, 
cannot be used to establish an earlier effective date because 
they have all been dealt with by final decisions.  The 
February 1968 and October 1968 rating decisions denied 
entitlement to service connection for a right knee disability 
and became final because the veteran was notified of each of 
the decisions by letter, and he did not appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 
20.302.  Although the veteran filed an informal May 11, 1990 
application to reopen the claim, the June 1990 administrative 
decision again denied entitlement to service connection for a 
right knee disability and became final.  The veteran was 
notified of the decision by letter dated June 18, 1990, and 
he did not appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302.  

Following the final June 1990 administrative decision, the 
first document that could be construed as an application to 
reopen the claim was filed with the RO on June 21, 1990.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  On 
June 21, 1990, the veteran filed a statement that mentioned 
right knee surgeries and that indicated his intent to pursue 
a claim of entitlement to service connection for a right knee 
disability.  As the later of the date that entitlement to 
service connection arose and the date of receipt of the 
claim, June 21, 1990, is the appropriate effective date for 
service connection.  


ORDER

Entitlement to an effective date of June 21, 1990 for the 
grant of service connection for right knee internal 
derangement and meniscal tear with postoperative arthrotomy, 
partial medial meniscectomy, tricompartmental debridement, 
and instability is granted, subject to the controlling laws 
and regulations governing the payment of monetary awards.  

Entitlement to an effective date of June 21, 1990 for the 
grant of service connection for right knee arthritis with 
limitation of motion is granted, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



